UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-1192


DANIEL HART,

                Plaintiff – Appellant,

          v.

WILLIAM C. WOOD,    President   North   Springs   Property   Owners
Association,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Matthew J. Perry, Jr., Senior
District Judge. (3:09-cv-00366-MJP)


Submitted:   August 6, 2010                 Decided:   August 19, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel Hart, Appellant Pro Se.      Alfred Johnston Cox, ELLIS,
LAWHORNE & SIMS, PA, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Daniel      Hart     appeals       the     district    court’s    order

accepting the magistrate judge’s recommendation and dismissing

Hart’s complaint filed under Title VII of the Civil Rights Act

of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2006).                         We

have       reviewed    the     record    and      find    no   reversible      error. ∗

Accordingly, we affirm for the reasons stated by the district

court.       Hart v. Wood, No. 3:09-cv-00366-MJP (D.S.C. Jan. 20,

2010).       We dispense with oral argument because the facts and

legal      contentions       are   adequately      presented    in   the    materials

before      the   court   and      argument      would   not   aid   the   decisional

process.

                                                                             AFFIRMED




       ∗
       Hart did not object to the magistrate judge’s conclusion
that Hart failed to state a claim under 42 U.S.C. §§ 1981 or
1983 (2006). Therefore, the district court did not engage in de
novo review of that recommendation, and the issue is not
preserved for appeal.    See 28 U.S.C.A. § 636(b) (West 2000 &
Supp. 2010); United States v. Midgette, 478 F.3d 616, 621-22
(4th Cir. 2007).   Further, Hart has forfeited appellate review
of this issue by failing to address it in his informal brief to
this court. See 4th Cir. R. 34(b).



                                             2